DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	This is in response to the Application filed on May 14, 2020 in which claims 1-20 are presented for examination and are pending.  Claims 1 and 9 are being presented in independent form.

Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-8 in the reply filed on June 20, 2022 is acknowledged.  Therefore, claims 9-20 are withdrawn.

Drawings
The drawings are objected to because “20” in Figures 4A-4B is labeling a cup or a side of the bra and is also additionally labeling a “support strap” in Figure 5.  Also, numerals “18” and “28” are labeling the same strap in Figure 5 when each is supposed to be a separate panel, i.e. “a first panel” and a “second panel”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2,869,552) in view of Jones et al. (US 2003/0003844) (hereinafter “Jones”).
	Regarding Claims 1 and 4, Smith discloses of an apparatus (10, see Figure 5) for safely nursing an infant (Please note that the limitations of “for safely nursing an infant” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function.  Further, any bra garment can be worn while nursing an infant.) comprising: 
	at least one cup (via 34 over 16) coupled to a band (48); 
	a first loop (60) coupled adjacent to a first lateral edge (left edge, see Figures 1 & 5) of the at least one cup (via 34 over 16); 
	a second loop (62) coupled adjacent to a second lateral edge (right edge, see Figures 1 & 5) of the at least one cup (via 34 over 16), wherein the second lateral edge is disposed on an opposite side of the at least one cup relative to the first lateral edge (note right vs. left, see Figures 1 & 5); 
	a support strap (12) disposed within the apparatus (10); and  
	means for selectively adjusting a length of the support strap (via 28 & 30) and
	wherein the support strap (12) is disposed through the first loop (60) and the second loop (62), see Figure 5, (Figures 1 & 5, Col. 1, lines 45-72, Col. 2, lines 1-26, Col. 3, lines 6-25).
	Smith does not disclose (claim 4), wherein the means for selectively adjusting the length of the support strap comprises a segment of hook and loop fabric disposed on a distal end of the support strap.
	Jones teaches of a support strap (via 51-52) for a bra (10) and wherein means for selectively adjusting the length of the support strap comprises a segment of hook and loop fabric disposed on a distal end of the support strap (via 54-55, [0067]), see Figure 2 &  6, [0056]-[0058], [0066]-[0067].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the means for selectively adjusting the length of the support strap of Smith to comprise a segment of hook and loop fabric disposed on a distal end of the support strap as taught by Jones since Jones teaches that hook and loop fabric is one known interchangeable mating fastener for other fasteners, i.e. hook and eye, [0067].

	Regarding Claims 2-3, 6, and 8, the device of Smith as modified by Jones discloses the invention as claimed above.  Further Smith discloses:
	(claim 2), further comprising a first panel (38) coupled to (via 34) the band (48) and a second panel (36) coupled to (via 34) the band (48), see Figures 1 & 5;
	(claim 3), wherein the support strap (12) comprises a proximal end (via end of 28) coupled to the second panel (36) and wherein the second loop (62) is coupled to the first panel (38), see Figures 1 & 5;
	(claim 6), wherein the second panel (36) is coupled to (via 34) the band (48) adjacent to the second lateral edge (right edge, see Figures 1 & 5) of the at least one cup (via 34 over 16), see Figures 1 & 5; and 
	(claim 8), wherein the first panel (38) and the second panel (36) each comprise a shape (see Figures 1-2 & 5) to accommodate a surface of a breast of a user (e.g. lateral side of breast) (Please note that the limitations of “to accommodate a surface of a breast of a user” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function. It is noted that the structure of Smith is capable of performing this recited function), (Figures 1 & 5, Col. 1, lines 45-72, Col. 2, lines 1-26, Col. 3, lines 6-25).

	Regarding Claims 5 and 7, the device of Smith as modified by Jones discloses the invention as claimed above.  Smith does not disclose of (claim 5) further comprising a shoulder strap coupled to the first panel and (claim 7) wherein the at least one cup comprises means for selectively coupling to a shoulder strap.
	Jones teaches of (claim 5) further comprising a shoulder strap (via 34) coupled to a first panel (51) and (claim 7) wherein the at least one cup (16) comprises means for selectively coupling (via 24/46) to the shoulder strap (via 34), (Figures 2-4 & 6, [0056]-[0057], [0061]-[0063], [0066]-[0067]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of Smith wherein (claim 5) further comprising a shoulder strap coupled to the first panel and (claim 7) wherein the at least one cup comprises means for selectively coupling to a shoulder strap as taught by Jones so that a shoulder support means can be releasably connected to the apparatus for multiple configurations of the apparatus (strapless vs. supported with straps).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627. The examiner can normally be reached Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIEANNA SZAFRAN/Examiner, Art Unit 3732      

                                                                                                                                                                                                  /GLORIA M HALE/Primary Examiner, Art Unit 3732